                                                                              Page 1 of 3


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




GARY NOWLIN,

      Plaintiff,

v.                                                          4:19cv314–WS/HTC

WALT MCNEIL, SHERIFF OF
LEON COUNTY, ED LEE,
DIRECTOR LEON COUNTY
JAIL, and LEON COUNTY JAIL,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 13) docketed August 14, 2019. The magistrate judge recommends that the

plaintiff's first amended complaint be dismissed for failure to state a claim. In

response, the plaintiff has filed a second amended complaint (ECF No. 14), which

he offers as an “answer” to the magistrate judge’s recommendation to dismiss.

      In his first amended complaint (ECF No. 12), the plaintiff named as

defendants (1) Walt McNeil, Sheriff of Leon County; (2) Ed Lee, Director of the
                                                                                   Page 2 of 3


Leon County Jail; and (3) the Jail, as “an entity.” He also added a plaintiff to his

case, Gary McCracken, another pretrial detainee at the Leon County Jail. He

alleged that the defendants (1) were deliberately indifferent to his safety, health,

and welfare, and (2) denied him access to the law library. The magistrate judge

recommended dismissal for improper joinder of a pretrial detainee as an additional

plaintiff, for suing an entity (the jail) that is not a legal entity subject to suit, and

for failing to state a claim against Sheriff McNeil and Director Lee.

       In his second amended complaint, the plaintiff has named two new

defendants—Ms. Garcia, a doctor at the Leon County Jail, and Ms. Barkley, the

Medical Director at the Leon County Jail. Addressing some of the deficiencies

noted by the magistrate judge in her report and recommendation, the plaintiff has

eliminated all three of the defendants, the additional plaintiff, and his access-to-

the-law-library claim that were included in his first amended complaint. He

continues to assert a Fourteenth Amendment deliberate indifference claim based on

the same factual allegations regarding lack of proper diet and inadequate medical

care that were asserted in his original and first amended complaints. Although now

directed to two different defendants, the plaintiff’s factual allegations—the same

that were addressed by the magistrate judge—remain insufficient to state a claim

for deliberate indifference to a pretrial detainee’s welfare. As recommended by the
                                                                              Page 3 of 3


magistrate judge, the plaintiff’s Fourteenth Amendment claim is due to be

dismissed.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 13) is

ADOPTED and incorporated by reference in this order.

      2. The plaintiff’s second amended complaint (ECF No. 14) is DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915A(b)(1) and §

1915(e)(2)(B)(ii) for the plaintiff’s failure to state a claim on which relief may be

granted.

      3. The clerk shall enter judgment stating: “All claims are DISMISSED

without prejudice.”

      4. The clerk shall close the case.

      DONE AND ORDERED this                18th   day of     September       , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
